

111 HR 2552 IH: Canal Conveyance Capacity Restoration Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2552IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Costa (for himself, Mr. Garamendi, and Mr. Harder of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide financial assistance for projects to address certain subsidence impacts in the State of California, and for other purposes.1.Short titleThis Act may be cited as the Canal Conveyance Capacity Restoration Act.2.PurposesThe purposes of this Act are—(1)to address severe subsidence impacts that have substantially reduced the carrying capacity of the water delivery system of the State; and(2)to provide additional water supply in the State at a relatively low cost per acre-foot to increase—(A)resiliency to increasingly severe droughts in the State; (B)groundwater recharge needed to assist in meeting groundwater sustainability goals established under State law; and(C)the reliability of surface or groundwater supplies, portions of which serve disadvantaged communities.3.DefinitionsIn this Act:(1)Federal poolThe term Federal pool means each of pools 13 through 21 of the San Luis Canal/California Aqueduct, which are owned by the United States and operated by the California Department of Water Resources under the agreement entitled Agreement Between the United States of America and the Department of Water Resources of the State of California for the Construction and Operation of the Joint-Use Facilities of the San Luis Unit and dated December 30, 1961.(2)Net present value of the local contribution to reimbursable Federal fundingThe term net present value of the local contribution to reimbursable Federal funding means, with respect to a project, the amount equal to the difference between—(A)the total amount of reimbursable Federal funds made available for a project; and (B)the amount of the present value, as of the date of the calculation, of any interest subsidy provided through the repayment terms to the Treasury over similarly structured municipal bond financing available to the non-Federal entity on the disbursement of the reimbursable Federal funds for the project. (3)Non-Federal poolThe term non-Federal pool means each of pools 22 through 40 of the California Aqueduct, which are owned by the State and operated by the California Department of Water Resources.(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.(5)StateThe term State means the State of California. 4.Friant-kern canal and delta-mendota canal subsidence mitigation projects(a)In generalThe Secretary may provide financial assistance for the design, planning, and construction of—(1)Federal facility improvements to the Friant Division, Central Valley Project, California, under section 10201(a)(1) of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1365); and (2)a project to restore conveyance capacity at, and to mitigate subsidence-related impacts on, the Delta-Mendota Canal, through a partnership with—(A)a public water agency that contracts for the delivery of Central Valley Project water; or(B)a local joint powers authority formed under State law by public water agencies that contract for the delivery of Central Valley Project water.(b)Cost-Sharing requirement(1)Federal shareThe Federal share of the cost of carrying out a project under subsection (a) shall be not more than 33 percent of the total cost of the project, including amounts contributed after October 1, 2018.(2)Form of non-Federal shareThe non-Federal share of the cost of carrying out a project under subsection (a) may be provided in the form of cash or in-kind contributions, including the net present value of the local contribution to the reimbursable Federal funding for the project after October 1, 2018.(c)Required determination by SecretaryFederal funds shall not be made available under this Act for a project under subsection (a) unless the Secretary determines that—(1)there is an adequate non-Federal cost share to match the total amount of federally appropriated financial assistance made available for the project as of the date of the determination of the Secretary; and(2)the project is designed in a manner—(A)to satisfy the purposes described in section 2, after taking into account anticipated future subsidence; and(B)to comply with all applicable requirements of Federal and State law, including part 2.74 of division 6 of the California Water Code (commonly known as the California Sustainable Groundwater Management Act).5.California aqueduct subsidence mitigation project(a)In generalThe Secretary may provide financial assistance for the design, planning, and construction of projects to restore conveyance capacity at, and to mitigate subsidence-related impacts on, the Federal pool and non-Federal pool.(b)Non-Federal partnersTo carry out this section, the Secretary may enter into partnerships with—(1)the State; or(2)a local joint powers authority formed under State law by public water agencies that contract for delivery of water from the Central Valley Project or the State Water Project.(c)Cost-Sharing requirement(1)Federal shareThe Federal share of the cost of carrying out a project under subsection (a) shall be not more than 33 percent of the total cost of the project, including any amounts expended by the State for subsidence repairs in the Federal pool and non-Federal pool for the project after October 1, 2018.(2)Form of non-Federal shareThe non-Federal share of the cost of a project provided financial assistance under subsection (a) may be in the form of cash or in-kind contributions.(d)Required determination by SecretaryFederal funds shall not be made available under this Act for a project under subsection (a) unless the Secretary determines, with the concurrence of the Governor of the State, that—(1)there is an adequate non-Federal cost share to match the total amount of federally appropriated financial assistance made available for the project as of the date of the determination of the Secretary; and(2)the project is designed in a manner—(A)to satisfy the purposes described in section 2, after taking into account anticipated future subsidence; and(B)to comply with all applicable requirements of Federal and State law, including part 2.74 of division 6 of the California Water Code (commonly known as the California Sustainable Groundwater Management Act).6.Environmental complianceIn carrying out a project under this Act, the Secretary shall comply with applicable environmental laws, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(3)applicable State law.7.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary, as adjusted annually to reflect changes since March 2021 in the Bureau of Reclamation Construction Cost Trends Index applicable to the types of construction involved—(1)$180,000,000 to carry out section 4(a)(1), consistent with, and in addition to funding authorized under, section 10203(c) of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1367);(2)$183,900,000 to carry out section 4(a)(2);(3)$194,000,000 to pay the Federal share for the Federal pool under section 5;(4)$95,500,000 to pay the Federal share for the non-Federal pool under section 5; and(5)$180,000,000 to implement the Restoration Goal of the settlement described in section 10004 of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1350), in addition to the funding authorized under section 10009 of that Act.(b)LimitationsAmounts made available under subsection (a) may not be used—(1)to build new surface storage;(2)to raise existing reservoirs; or(3)to enlarge the carrying capacity of a canal constructed by the Bureau of Reclamation, except for a temporary increase in carrying capacity that is intended—(A)to mitigate anticipated future subsidence; and(B)to avoid an increase in carrying capacity that would otherwise be required on the occurrence of anticipated future subsidence.(c)Additional amountsAmounts made available under subsection (a) shall be—(1)in addition to any other amounts made available for the purposes described in that subsection; and (2)nonreimbursable. 